Case 6:19-cv-01779-RBD-DCI Document 43 Filed 10/29/20 Page 1 of 3 PageID 237




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

HEIDI L. MICHER,

       Plaintiff,

v.                                                       Case No. 6:19-cv-1779-Orl-37DCI

LISA A. HUPFER,

      Defendant.
_____________________________________

                                          ORDER

       The parties have settled and move for an order disbursing the funds in this matter

currently held with the Clerk of Court. (Doc. 41 (“Motion”); see also Docs. 19, 22.) On

referral, U.S. Magistrate Judge Daniel C. Irick recommends the Court grant the Motion.

(Doc. 42 (“R&R”).)

       No party objected to the R&R, and the time for doing so has now passed. Absent

objection, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court adopts the R&R in its entirety and dismisses the case pursuant to the settlement.

       It is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation

              (Doc. 42) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     The parties’ Joint Motion for Entry of an Order Disbursing Funds Held in
Case 6:19-cv-01779-RBD-DCI Document 43 Filed 10/29/20 Page 2 of 3 PageID 238




           the Court Registry and Notice of Settlement (Doc. 41) is GRANTED.

     3.    The Clerk is DIRECTED to withdraw the funds deposited in this case

           ($200,476.71, plus any accrued interest on those funds) from the Court

           Registry and disburse via one check made payable to the trust account of

           The David Chico Law Group, mailed to 607 Celebration Ave. Celebration,

           FL 34747. (See Doc. 22.)

     4.    This case is DISMISSED WITH PREJUDICE, subject to the right of any

           party to move the Court within sixty (60) days thereafter for the purpose of

           entering a stipulated form of final order or judgment; or, on good cause

           shown, to reopen the case for further proceedings.

     5.    All pending motions are denied as moot and all deadlines and hearings are

           terminated.

     6.    The Clerk is DIRECTED to close the file.

     DONE AND ORDERED in Chambers in Orlando, Florida, on October 29, 2020.
Case 6:19-cv-01779-RBD-DCI Document 43 Filed 10/29/20 Page 3 of 3 PageID 239




Copies to:
Counsel of Record
